
	

113 HR 1868 IH: Legally Binding Budget Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1868
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mrs. Black (for
			 herself, Mr. Ryan of Wisconsin,
			 Mrs. Blackburn,
			 Mr. Mulvaney,
			 Mr. Ribble,
			 Mr. Rokita, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Rules, and in addition to
			 the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to
		  establish joint resolutions on the budget, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Legally Binding Budget Act of
			 2013.
		2.DefinitionsSection 3 of the Congressional Budget Act of
			 1974 is amended by striking paragraph (4) and inserting the following new
			 paragraph:
			
				(4)The term
				joint resolution on the budget means—
					(A)a joint resolution
				setting forth the budget for the United States Government for a fiscal year as
				provided in section 301; and
					(B)any other joint
				resolution revising the budget for the United States Government for a fiscal
				year as described in section
				304.
					.
		3.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
			
				300.TimetableThe timetable with respect to the
				congressional budget process for any Congress (beginning with the One Hundred
				Fourteenth) is as follows:
					
						
							
								On or before:Action to be
						completed:
								
								First Monday in FebruaryPresident submits budget
						recommendations.
								
								February
						15Congressional Budget Office submits report to Budget
						Committees.
								
								Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
								
								April
						1Budget
						Committees report joint resolution on the budget.
								
								April
						15Congress completes action on joint resolution on the
						budget.
								
								May
						15Appropriation bills may be considered in the House of
						Representatives.
								
								June
						10House
						Appropriations Committee reports last appropriation bill.
								
								June
						30House
						completes action on appropriation bills.
								
								October
						1Fiscal
						year begins.
								
							
						
				.
		4.Amendments to
			 sections 301 and 303 and technical and
			 conforming amendments
			(a)In
			 generalSection 303 of the
			 Congressional Budget Act of 1974 is amended—
				(1)by striking
			 (a) In
			 General.—, by striking has been agreed
			 to and inserting takes effect, and by striking
			 subsections (b) and (c); and
				(2)by striking its
			 section heading and inserting the following new section heading:
			 Consideration of budget-related legislation before budget
			 becomes law.
				(b)Technical
			 amendmentSection 301(a)(5) of the Congressional Budget Act of
			 1974 is amended by inserting for display purposes only, before
			 the public debt.
			(c)Conforming
			 amendmentThe item relating to section 303 in the table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended to read as follows:
				
					
						Sec. 303. Consideration of budget-related
				legislation before budget becomes
				law.
					
					.
			5.Permissible
			 revisions of budget resolutionsSection 304 of the Congressional Budget Act
			 of 1974 is amended to read as follows:
			
				304.Permissible revisions of budget
		  resolutionsAt any time after
				the joint resolution on the budget for a fiscal year has been enacted pursuant
				to section 301, and before the end of such fiscal year, the two Houses and the
				President may enact a joint resolution on the budget which revises or reaffirms
				the joint resolution on the budget for such fiscal year most recently enacted,
				and for purposes of the enforcement of the Congressional Budget Act of 1974,
				the chairman of the Budget Committee of the House of Representatives or the
				Senate, as applicable, may adjust levels as needed for the enforcement of the
				budget
				resolution.
				.
		6.Limitation on the
			 content of budget resolutionsSection 305 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
			
				(e)Limitation on
				Contents(1)It shall not be in order
				in the House of Representatives or in the Senate to consider any joint
				resolution on the budget or any amendment thereto or conference report thereon
				that contains any matter referred to in paragraph (2).
					(2)Any joint resolution on the budget or
				any amendment thereto or conference report thereon that contains any matter not
				permitted in section 301 (a) or (b) shall not be treated in the House of
				Representatives or the Senate as a budget resolution under subsection (a) or
				(b) or as a conference report on a budget resolution under subsection (c) of
				this
				section.
					.
		7.Deeming of
			 budgetary aggregates, allocations, and reconciliation instructions in the House
			 and Senate upon veto of joint resolution on the budget
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding after section 315 the
			 following new section:
				
					316.Automatic standing order upon veto of joint resolution on
		  the budgetFor purposes of congressional enforcement
				under title III and IV of this Act and the rules of the House and the Senate,
				the joint resolution shall be considered as enforceable upon enactment or 15
				days following presentment to the President, whichever occurs
				earlier.
					.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Automatic standing order upon
				veto of joint resolution on the
				budget.
					
					.
			8.Additional
			 amendments to the Congressional Budget Act of 1974 to effectuate joint
			 resolutions on the budget
			(a)Additional
			 amendments to the Congressional Budget and Impoundment Control Act of
			 1974(1)(A)Sections 301, 302, 303,
			 304, 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 621 et seq.) are amended by striking
			 concurrent each place it appears and inserting
			 joint.
					(B)(i)Sections 302(d), 302(g),
			 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended
			 by striking most recently agreed to concurrent resolution on the
			 budget each place it occurs and inserting most recently enacted
			 joint resolution on the budget.
						(ii)The section heading of section 301
			 of such Act is amended by striking annual adoption of concurrent
			 resolution and inserting joint
			 resolutions.
						(C)Sections 302, 303, 304, 310, and 311 of the
			 Congressional Budget Act of 1974 are amended by striking agreed
			 to each place it appears and by inserting
			 enacted.
					(2)The table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended—
					(A)in the item relating to section 301,
			 by striking Annual adoption of concurrent resolution and
			 inserting Joint resolutions; and
					(B)by striking concurrent
			 and inserting joint in the item relating to section 305.
					(b)Conforming
			 amendmentAny side heading
			 within any section of title III of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by striking Concurrent and
			 inserting Joint and any center heading in any
			 section of that title is amended by striking concurrent and
			 inserting joint.
			9.Amendments to the
			 Rules of the House of Representatives to effectuate joint budget
			 resolutionsClauses 1(d)(1),
			 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule XVIII,
			 clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of the
			 House of Representatives are amended by striking concurrent each
			 place it appears and inserting joint.
		10.Conforming
			 amendments to the Balanced Budget and Emergency Deficit Control Act of
			 1985Section 258C(b)(1) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1))
			 is amended by striking concurrent and inserting
			 joint.
		
